*118OPINION OF THE COURT
PER CURIAM.
The traffic stop in this case, as testified to by the defendant, was no more coercive than the stop described in Berkemer v. McCarty, 468 U.S. 420, 104 S. Ct. 3138, 82 L. Ed. 2d 314 (1984). As such the defendant was not in custody during the initial questioning.
Roadside test are non-testimonial and not subject to Miranda requirements. State v. Villanueva, 7 Fla. Supp. 2d 101 (Cir. Ct. Dade 1984); State v. Arsenault, 336 A. 2d 244, 115 N.H. 109 (1975).
The County Court’s suppression of the pre-arrest statements and roadside tests were an error. The Order Granting Motion to Suppress and Exclude is reversed and the case is remanded to the trial court for further proceedings consistent with this opinion.